 10DECISIONSOF NATIONALLABOR RELATIONS BOARDOchsner Clinic and Social Economic Organization ofStaff Radiologic Technologists.Case 15-CA-4316March31, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSUpon a charge filed on December 17, 1971, by theSocial Economic Organization of Staff RadiologicTechnologists, herein called the Union, and dulyserved on Ochsner Clinic, herein called the Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region15, issued a complaint on December 28, 1971, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Exam-iner were duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 8, 1971,following a Board election in Case 15-RC-4595 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about December 14, 1971, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnJanuary 7, 1972, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On January 12, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 19,1972, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. In response to theNotice To Show Cause the Respondent filed a Cross-Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of the'Official notice is taken of the record in the representation proceeding,Case 15-RC-4595,as the term "record"is defined in Secs 102.68and 102.69(f) of the Board's Rules and Regulations,Series 8, as amended.SeeLTVElectrosystems, Inc.,166 NLRB938, enfd.388 F 2d 683 (C.A 4, 1968);Golden AgeBeverageCo,167 NLRB 151,Intertype Co. v Penello,269 F.Supp. 573 (D.C. Va, 1967);Follett Corp.,164 NLRB 378, enfd 397 F.2d 91(C.A. 7, 1968),Sec. 9(d) of the NLRABoth the Respondentand counsel forthe General Counsel erroneously refer to the representation proceeding asCase 15-RC-4576,apparently through inadvertence.National Labor Relations Act, as amended, 'the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTThe Respondent's Answer and Cross-Motion forSummary Judgment contest the validity of theUnion's certification and its status as the exclusivebargaining representative for the unit employees. Thischallenge rests on two grounds. The Respondent ar-gues first, that the Board does not have jurisdictionover its clinic and second, that the unit found by theBoard is not appropriate for collective bargaining un-der the Board's standards. The Respondent admitsthat it does not proffer any newly discovered or previ-ously unavailable evidence. The General Counselcontends that the Respondent does not raise any tria-ble issuesand that summary judgment should begranted.We agree.On March 8, 1971, the Union filed a petition torepresent a unit of nonsupervisory radiological tech-nologists.Since the Respondent refused to recognizethe Union as exclusive bargaining representative forthe unit,a representationhearing was conducted onApril 5, 1971. Upon reviewing the record of the hear-ing, the Board affirmed the rulings of the HearingOfficer.Ochsner Clinic,192 NLRB No. 156 (1971)(Chairman Miller dissenting). The Board found thatthe Respondent was engaged in commerce within themeaning of the Act on the basis of its stipulated vol-ume of business and purchases of goods from outsidethe State under the authority ofQuin and RamstadClinic,173 NLRB 1185 (1963), andMayo Clinic,168NLRB 557 (1967), in which jurisdiction was assertedover clinics "not primarily engaged in education andresearch or operating a nonprofit hospital," whichhad a substantial impact on commerce. 173 NLRB at1185.2 The Board further found that radiological tech-nologists constituted a clearly identifiable group witha separate community of interests such that theymight constitute a separate appropriate unit. TheBoard then directed that an election be held in theunit.2The recordin the representation proceeding,Case 15-RC-595, and thedecision inOchsnerClinic,192 NLRB No156 (1971), show the Respondentstipulated that its gross revenues were valued in excess of $250,000 and itreceived or purchased goods in excess of $50,000 through interstate com-merce.A stipulation or purchases in interstate commerce in excess of $50,000is sufficient for the Board's exercise of jurisdictionThe Permanente MedicalGroup,187 NLRB No. 143 (1971).The Respondent'smedical practice doesnot have the insubstantial impact on commerce that we foundin AlamedaMedical Group,Inc,195NLRB No. 57 (1972). We alsonote that the amountof gross revenues stipulated here meets the Board's standard for exertingjurisdiction over proprietary hospitalsButte Medical Properties,d/b/a/ Med-icalCenter Hospital,168 NLRB266 (1967).196 NLRB No. 4 OSCHNER CLINICConsequently, on September 30, 1971, a representa-tion election was held in which the Union received amajority of votes cast, and the Union was thereaftercertified as the exclusive bargaining representative forthe unit of nonsupervisory radiological technologistsemployed in the Respondent's clinic.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.3All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a partnership engaged in thepractice of medicine and operating in Jefferson Par-ish,Louisiana. During the past 12 months, a repre-sentativeperiod in this case, the Respondentconducted a gross volume of business in excess of$250,000 in the course of its business conducted at itsJefferson Parish, Louisiana, facility. During the sameperiod the Respondent purchased and received goodsand supplies valued in excess of $50,000 from outsidethe State of Louisiana.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDThe Social Economic Organization of Staff Radio-logic Technologists is a labor organization within themeaning of Section 2(5) of the Act.3 SeePittsburgh PlateGlass Co. v. N.L.R.B,313 U.S 146, 162 (1941),Rulesand Regulations of the Board, Sec. 102.67(f) and 102.69(c).III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unit11The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All nonsupervisory radiological technologistsemployed at the Respondent's Jefferson Parish,Louisiana,facility,excluding office and clericalemployees,professional employees,guards andsupervisors as defined in the Act,and all otheremployees.2.The certificationOn September 30, 1971, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 15 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 8, 1971, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 14, 1971, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about December 14, 1971, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since December 14 and at all times thereafter, refusedto bargin collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit,and, if an understanding is reached, em-body such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-JacPoultry Company,Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd.328 F.2d 600(C.A. 5), cert.denied379 U.S.817;Burnett ConstructionCompany,149 NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Ochsner Clinic is an employer engaged in com-merce withinthe meaningof Section 2(6) and (7) ofthe Act.2. Social Economic Organization of Staff Radiolog-icTechnologists is a labororganizationwithin themeaningof Section 2(5) of the Act.3.All nonsupervisory radiological technologistsemployed at the Respondent's Jefferson Parish, Lou-isiana,facility, excluding office and clerical employ-ees, professionalemployees, guards and supervisorsas defined in the Act, and all other employees, consti-tute a unit appropriate for the purpose of collectivebargainingwithin themeaning ofSection 9(b) of theAct.4. Since October 8, 1971, the above-named labororganization has been and now is the certified andexclusiverepresentative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about December 14, 1971, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, OchsnerClinic, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Social Economic Organiza-tion of Staff Radiologic Technologists as the exclusivebargaining representative of its employees in the fol-lowing appropriate units:All nonsupervisory radiological technologistsemployed at the Respondent's Jefferson Parish,Louisiana, facility, excluding office and clericalemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Jefferson Parish, Louisiana, facility OSCHNERCLINIC13copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gional Director for Region 15 after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN MILLER, dissentingFor the reasons stated in my dissenting opinion inOchsner Clinic,192 NLRB No. 156, I would not findthe unit an appropriate one for purposes of collectivebargaining and would dismiss the complaint.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, thewords in the notice reading"Posted byOrder of theNational LaborRelations Board"shall be changed to read"Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All nonsupervisory radiological technolo-gists employed at the Respondent's Jeffer-son Parish, Louisiana, facility, excludingoffice and clerical employees, professionalemployees, guards and supervisors as de-fined in the Act, and all other employees.DatedByNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with SocialEconomic Organization of Staff RadiologicTechnologists as the exclusive representative ofOCHSNER CLINIC(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, T6024 Federal Building (Loyola), 701Loyola Avenue, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.